Case 1:20-cv-20506-UU Document 12 Entered on FLSD Docket 02/06/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-20506-UU

 STRIKE 3 HOLDINGS, LLC,

        Plaintiff,
 v.

 JOHN DOE subscriber assigned IP address
 99.169.4.202,

       Defendant.
 ____________________________________/

                                              ORDER

        THIS CAUSE came before the Court upon Plaintiff’s Notice of Voluntary Dismissal

 Without Prejudice of John Doe. D.E. 8. The Court has reviewed the notice and the pertinent

 portions of the record and is otherwise fully advised in the premises. It is hereby

        ORDERED AND ADJUDGED that pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(i), all claims in this action are DISMISSED WITHOUT PREJUDICE. It is further

        ORDERED AND ADJUDGED that the Clerk of Court SHALL administratively close this

 case. All future hearings are CANCELLED and all pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, this 6th__ day of February, 2020.



                                                            _______________________________
                                                            UNITED STATES DISTRICT JUDGE

 cc: all counsel of record via cm/ecf
